Title: From Thomas Jefferson to Meriwether Lewis, 27 April 1803
From: Jefferson, Thomas
To: Lewis, Meriwether


          
            Dear Sir 
                     
            Washington April 27. 1803.
          
          Your’s of the 20th from Lancaster was recieved the night before last. not having heard from you since the time of my leaving Washington, I had written to you on the 23d. and lodged it in Philadelphia. you will therefore probably recieve that & this together. I inclose you a copy of the rough draught of instructions I have prepared for you, that you may have time to consider them, & to propose any modifications which may occur to yourself as useful. your destination being known to mr Patterson, Doctrs. Wistar, Rush & Barton, these instructions may be submitted to their perusal. a considerable portion of them being within the field of the Philosophical society, which once undertook the same mission, I think it my duty to consult some of it’s members, limiting the communication by the necessity of secrecy in a good degree. these gentlemen will suggest any additions they will think useful, as has been before asked of them.—we have recieved information that Connor cultivates in the first degree the patronage of the British government; to which he values ours as only secondary. as it is possible however that his passion for this expedition may overrule that for the British, and as I do not see that the British agents will necessarily be disposed to counterwork us, I think Connor’s qualifications make it desireable to engage him, and that the communication to him will be as useful, as it was certainly proper under our former impression of him. the idea that you are going to explore the Missisipi has been generally given out: it satisfies public curiosity, and masks sufficiently the real destination. I shall be glad to hear from you, as soon after your arrival at Philadelphia as you can form an idea when you will leave, & when be [here.] accept assurances of my constant & sincere affection.
          
            Th: Jefferson
          
        